                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

MICHAEL CARDORA ROBERSON,                       §
                                                §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §   CIVIL ACTION NO. 6:18-CV-00465-RAS
                                                §
KENNETH A. MCCANN, FNU SMITH,                   §
BETO UNIT; FNU WARREN, BETO                     §
UNIT; JOHN DOE 1, JOHN DOE 2,                   §
TERRY W. BURSON, CRYSTAL A.                     §
BRISCOE,    BEAU   M. SMITHSR,                  §
NORRIS D. JACKSON,                              §
                                                §
              Defendants.                       §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On April 29, 2019, the Magistrate Judge issued

his Report and Recommendation (Doc. No. 38), recommending that the above-styled civil action

be dismissed with prejudice for purposes of proceeding in forma pauperis as frivolous and for

failure to state a claim upon which relief may be granted. Plaintiff acknowledged receipt of this

Report and Recommendation no later than May 15, 2019. (Doc. No. 41.) No objections to the

Report and Recommendation have been presented for consideration within the prescribed time

period for such objections. Therefore, the Court adopts the Report and Recommendation of the

United States Magistrate Judge (Doc. No. 38) as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report be ADOPTED

and that the above-styled civil action be DISMISSED WITH PREJUDICE for purposes of
proceeding in forma pauperis as frivolous and for failure to state a claim upon which relief may

be granted.


              .   SIGNED this the 17th day of June, 2019.




                                                        _______________________________
                                                        RICHARD A. SCHELL
                                                        UNITED STATES DISTRICT JUDGE
